citNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending and examined.  Claims 8-10 are currently amended.
Response to Arguments
Rejection claims 1-14 under 35 U.S.C. §112(b) is withdrawn due to amendment and argument.  Interpretation of modules as recited in claims 1, 7-8, 10, and 11-14 maintains because Applicant does not argue the interpretation as set forth in the Office Action, modules as recited in claims 1, 7-8, 10, and 11-14 are being interpreted as structures as set forth in the Office Action.
Applicant has accepted the invitation for “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.”  Applicant’s amendment to independent claims 1, 18, and 19 has been carefully considered.  Claims 1-14 remain rejected under 35 U.S.C. §101 and is set forth in this Office Action.  With this final Office Action, waiver to defer subject matter eligibility response has been terminated.  Applicant must submit a complete response to the Final Office Action.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
With this final Office Action, waiver to defer subject matter eligibility response has been terminated.  Applicant must submit a complete response to the Final Office Action.
101 Analysis 
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) (Step 2A Prong 1), and if so, whether the claim is integrated into a practical application of the exception (Step 2A Prong 2), and if so, re-evaluate whether the inventive concept is more than what is well-understood, routine, conventional activity in the field (Step 2B).  
Claims 1-14 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category
Independent claims 1, 7, 8, 10, 12 and 14 are rejected under 35 USC §101 because the claimed invention is directed to a machine and a process respectively, which are statutory categories of invention (Step 1 for claims 1, 7, 8, 10, 12, and 14: Yes).   However, claims 11 and 13 recite “A computer program installed in a data processing device and store in a recording medium for performing the method according to claim”.  In light of specification ¶22, the computer program has no physical components. According to MPEP §2106, a claim to “a computer program per se” is not directed to a statutory category of patentability (Step 1 for claims 11 and 13: No).
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for acquiring driving situation data, determining output content, and outputting output content. as recited in independent claims 1, 7, 8, 10-14.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a processor”. That is, other than reciting “by the processor” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by the processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by the processor does not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The claim recites additional elements of calculating steps is recited at a high level of generality (i.e. as a general means of gathering data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
101 Analysis – Step 2B: Inventive Concept
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the calculating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that road inclination measurement using sensors are well known ¶2.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-7, and 9 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-14 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The closest prior art of Joh, KR 20160146359 A teaches a distance and altitude measurement device which comprises: a main body; a GPS unit configured to receive a GPS satellite signal to extract GPS information of a current location; a first sensor configured to detect azimuth at which the main body sees a target location at the current location; a second sensor configured to detect a slope with the ground when the main body sees the target location at the current location; an altitude calculating unit configured to obtain an altitude of a first spot by using latitude and longitude of the first spot located ahead by a unit distance by the detected azimuth as a progression direction; and a distance calculating unit configured to calculate a horizontal distance and an actual distance from the current location to the first spot if a difference between the altitude of the first spot and an altitude of the current location is within an error range.
In regarding to independent claims 1, 7, 8, 10-14, Joh taken either individually or in combination with other prior art of record fails to teach or render obvious a road surface inclination angle measuring device and method comprising: calculating a moving distance from a predetermined initial time to the measurement time based on the first data measured by the sensor module; calculating an altitude difference that is a difference between an altitude at the initial time and an altitude at the measurement time based on the second data measured by the sensor module; calculating an average road surface inclination angle based on the moving distance and the altitude difference;
calculating an average inclination which is an average value of instant inclinations of the road surface inclination angle measuring device, based on the third data measured by the sensor module from the initial time to the measurement time; and calculating the instant road surface inclination angle at the measurement time based on the average road surface inclination angle, the average inclination, and the instant inclination of the road surface inclination angle measuring device calculated based on the third data measured at the measurement time by the sensor module.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUEN WONG/           Primary Examiner, Art Unit 3667